Citation Nr: 0633942	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  06-04 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss, to include as secondary to service-
connected residuals of a cold injury to the left ear.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected residuals of a cold 
injury to the left ear.

3.  Entitlement to service connection for residuals of a cold 
injury to the right ear.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to May 
1947, including service during World War II.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that rating decision, the RO 
granted service connection for residuals of a cold injury to 
the left ear and assigned a 10 percent evaluation, effective 
August 11, 2004; denied service connection for tinnitus and 
residuals of a cold injury to the right ear; and determined 
that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  The veteran timely perfected an 
appeal of the claims for bilateral hearing loss and tinnitus.  

In October 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  At 
the hearing, the veteran expressed a desire to have his 
appeal advanced on the docket based on his age.  Later that 
month, the Board granted the veteran's motion to advance the 
appeal on the docket pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  

Given the veteran's contentions regarding his claims for 
service connection for bilateral hearing loss and tinnitus, 
which will be discussed below, the Board has characterized 
the issues as listed on the title page.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, to include as secondary to 
service-connected residuals of a cold injury to the left ear, 
and entitlement to service connection for residuals of a cold 
injury to the right ear are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  The RO 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The December 1989 rating decision, which denied the claim 
of entitlement to service connection for bilateral hearing 
loss, is final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO originally denied service connection for bilateral 
hearing loss in a December 1989 rating decision.  The veteran 
was notified of the decision later that month.  He did not 
appeal.  Thus, the December 1989 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2006).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, VA must review all of the evidence received since 
the December 1989 rating decision in order to determine 
whether the claim may be reopened.  See Hickson, supra.  The 
evidence of record at that time showed that, although the 
veteran had bilateral hearing loss, he had normal hearing at 
his service separation examination, and the evidence failed 
to show that he had hearing loss within one year of 
separation or that his hearing loss was related to service.  
The veteran's contention was that his hearing loss was due 
infiltration course explosives in 1944.   Thus, the evidence 
needed to reopen his claim is evidence that tends to show 
that his hearing loss manifested to a compensable degree 
within one year of separation or that it is related to 
service.

The pertinent evidence received since the December 1989 
rating decision consists of the veteran's multiple 
contentions and his testimony at the October 2006 Board 
hearing.  

In a December 2004 statement, the veteran indicated that his 
hearing loss is due to an in-service cold injury to his ears.

In his April 2005 notice of disagreement, the veteran stated 
that the only time that he was exposed to anything resembling 
a high-noise environment was while he was in the military.  
He added that he routinely fired weapons without hearing 
protection and that was the only noise to which he was 
routinely subjected.  He explained that none of his post-
service civilian work was in a high-intensity noise 
environment.  He also noted that his hearing loss is due to 
his in-service cold injury to the ears.  He explained that 
cold injuries are known to cause nerve damage, and that he 
has severe nerve damage in his ears.  Lastly, he stated that 
he does not know how else the nerves in his ears could have 
been damaged.

At the Board hearing, the veteran testified that he had 
attended 15 weeks of infantry training school in service 
during which he was exposed to 50- and 30-caliber machine 
guns, an M1 rifle, a bazooka, grenades, and explosives called 
nitro sparks.  He also testified that the loudest noise to 
which he had been exposed was from a 37 millimeter gun.  He 
added that he had never been issued hearing protection and 
that he had noticed hearing loss not too long after service.

After review, the Board notes that the veteran has presented 
a new theory as to the cause of his hearing loss, that of the 
in-service cold injury to his ears.  In this regard, the 
Board observes that service connection has been granted for 
residuals of a cold injury to the left ear and service 
connection for the right ear has been placed in appellate 
status.  The Board also notes that he has presented specific 
examples of in-service noise exposure, whereas he only 
referred to infiltration course explosives at the time of the 
earlier rating decision, as well as a post-service work 
history void of loud noise exposure.  The Board finds that 
the above evidence relates to an unestablished fact necessary 
to substantiate the veteran's claim, specifically, whether 
his hearing loss is related to an in-service cold injury to 
the ears or to loud noise exposure from artillery.  As 
already noted, the evidence is neither cumulative nor 
redundant of the evidence of record at the time of the 
December 1989 rating decision.  As such, the evidence 
provides a more complete picture surrounding the origin of 
the veteran's disability, and raises a reasonable possibility 
of substantiating the veteran's claim.

Therefore, in the Board's judgment, the recently received 
evidence warrants a reopening of his claim, taking into 
consideration all of the evidence, and the veteran is 
entitled to have his claim for service connection re-
adjudicated on the basis of all the evidence of record.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen his claim as the outcome 
of this particular matter represents a favorable action by 
the Board.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

As a final matter, in light of the favorable finding with 
regard to the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
hearing loss, no discussion of compliance with the Veterans 
Claims Assistance Act of 2000 VCAA is warranted at this time.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss, 
to include as secondary to residuals of a cold injury to the 
left ear, is reopened, and to this extent the appeal is 
granted.




REMAND

Having reopened the veteran's claim, the Board may consider 
the merits of the claim only after ensuring that the veteran 
has received the notice and assistance contemplated by the 
VCAA and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

Given the veteran's contention that his hearing loss is 
related to a cold injury to the ears, including his now 
service-connected residuals of a cold injury to the left ear, 
the Board observes that the RO should send the veteran a new 
VCAA notice that addresses the newly raised secondary service 
connection aspect of the claim.

The Board observes that fulfillment of the statutory duty to 
assist under the VCAA also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

As the etiological basis for the veteran's hearing loss has 
been called into question, the RO should schedule the veteran 
for a VA audiology examination to determine whether his 
hearing loss is related to service or to service-connected 
residuals of a cold injury to the left ear.  

With respect to the tinnitus claim, the veteran contends, in 
essence, that it is due to the in-service cold injury to his 
ears.  In this regard, the Board again notes that service 
connection has been granted for residuals of cold injury to 
the left ear and service connection for the right ear has 
been placed in appellate status.  As above, the RO should 
send the veteran a new VCAA notice that addresses the newly 
raised secondary service connection aspect of the claim.

In addition to the cited cold injury, the veteran has 
testified to experiencing loud noise exposure in service from 
various artillery, which the Board finds credible.  The Board 
also finds credible his testimony of hearing a buzzing or 
ringing in the ears.  In this regard, the Board observes that 
the veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Thus, in conjunction with the above examination, the Board 
observes that the RO should obtain a medical opinion as to 
whether the veteran's tinnitus is related to service or 
service-connected residuals of a cold injury to the left ear.

The Board also notes that the VCAA notice requirements apply 
to all five elements of a service connection claim, including 
the degree of disability and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the veteran was not provided 
with notice of the type of evidence needed to establish a 
disability rating or effective date for the disabilities on 
appeal.  Thus, the case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
informs the veteran that a disability rating and effective 
date for the award of benefits are assigned when service 
connection is granted, and also includes an explanation of 
the type of evidence needed to establish a disability rating 
and effective date.

On another matter, in a February 2006 VA Form 9, the veteran 
referred to his cold injury to the right ear.  He stated that 
it is reasonable to assume that injury to the right ear 
occurred at the same time as the left, as both ears were 
equally exposed.  He added that it has just taken time for 
the right ear symptoms to worsen.  The Board construes these 
statements as a timely notice of disagreement to the denial 
of service connection for residuals of a cold injury to the 
right ear.  Thus, the issue must be remanded to the RO for 
the issuance of a statement of the case (SOC), and to give 
the veteran an opportunity to thereafter perfect an appeal by 
filing a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2006); Manlincon v. 
West, 12 Vet. App. 238 (1999).  The claim should be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for 
bilateral hearing loss and tinnitus, to 
include as secondary to service-connected 
residuals of a cold injury to the left 
ear, the RO should send the veteran a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice should 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the disabilities on appeal, as outlined by 
the Court in Dingess/Hartman, supra.

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA ear and audiology 
examination to determine the nature, 
extent, and etiology of his bilateral 
hearing loss and tinnitus.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner is asked 
to provide an opinion as to whether the 
veteran's current bilateral hearing loss 
and tinnitus are related to service, to 
include exposure to artillery, or to 
service-connected residuals of a cold 
injury to the left ear.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

3.  After the foregoing, the RO should re-
adjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss, to include as secondary to service-
connected residuals of a cold injury to 
the left ear, and entitlement to service 
connection for tinnitus, to include as 
secondary to service-connected residuals 
of a cold injury to the left ear.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
afforded an opportunity for response.

4.  With respect to the issue of 
entitlement to service connection for 
residuals of a cold injury to the right 
ear, the RO should send the veteran an SOC 
and provide him with an opportunity to 
perfect an appeal.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


